Harmel v Mercy Hosp. of Buffalo Orchard Park Div. (2022 NY Slip Op 01680)





Harmel v Mercy Hosp. of Buffalo Orchard Park Div.


2022 NY Slip Op 01680


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, LINDLEY, AND WINSLOW, JJ.


250 CA 21-00339

[*1]LISA ANN HARMEL, INDIVIDUALLY AND AS ADMINISTRATRIX OF THE ESTATE OF JEAN M. HARMEL, DECEASED, PLAINTIFF-RESPONDENT,
vMERCY HOSPITAL OF BUFFALO ORCHARD PARK DIVISION, ALSO KNOWN AS MERCY AMBULATORY CARE CENTER, ET AL., DEFENDANTS, AND ASHOK KAUSHAL, M.D., DEFENDANT-APPELLANT. 


ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (HEDWIG M. AULETTA OF COUNSEL), FOR DEFENDANT-APPELLANT.
CAMPBELL & ASSOCIATES, LLP, EDEN, MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (EDWARD J. MARKARIAN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered February 9, 2021. The order denied in part the motion of defendant Ashok Kaushal, M.D. for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court